      Case 4:07-cr-00513 Document 1192 Filed on 05/29/20 in TXSD Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
v.                                          §      CRIMINAL ACTION H-07-513-1
                                            §
RHONDA FLEMING                              §

                                        ORDER

        Pending before the Court is defendant’s pro se letter motion seeking compassionate

release (Docket Entry No. 1190). Defendant seeks release from federal incarceration and

a transfer to home confinement due to the COVID-19 pandemic and her age (54 years) and

ethnicity (African American). She also alleges she underwent intestinal surgery at some

undisclosed point. According to defendant, these factors put her at a higher risk regarding

COVID-19.

        The Court is not persuaded by defendant’s generalized arguments, nor has she

provided this Court any relevant medical records supporting her claim of having a high-risk

medical condition. She establishes no “extraordinary or compelling reasons” justifying her

transfer to home confinement or for any other relief under the compassionate release statute.

        Regardless, the Court notes that, on August 1, 2019, the Fifth Circuit Court of Appeals

imposed a $200 sanction against defendant for her abusive, frivolous litigation and ordered

her

        BARRED from filing in this court or any court subject to this court’s
        jurisdiction any pleadings that challenge her convictions, sentence, or
        continued incarceration until the sanction is paid in full, unless she first
        obtains leave of the court in which she seeks to file such a pleading.
    Case 4:07-cr-00513 Document 1192 Filed on 05/29/20 in TXSD Page 2 of 2




In re: Rhonda Fleming, No. 19-20128 (5th Cir. Aug. 1, 2019) (original capitalization, italics

added).

       Defendant’s letter motion here challenges her continued incarceration, and seeks

release from that incarceration. The Fifth Circuit Court of Appeals’ docket does not show

that defendant has paid the $200 sanction.

       Defendant’s letter motion (Docket Entry No. 1190) is DISMISSED WITHOUT

PREJUDICE as BARRED by the Fifth Circuit Court of Appeals’ order of August 1, 2019.

To the extent defendant is requesting leave to file her letter motion in lieu of paying the

monetary sanction, the request is DENIED.

       Signed at Houston, Texas on May 29, 2020.




                                                        Gray H. Miller
                                              Senior United States District Judge




                                             2
